Citation Nr: 0631019	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether a substantive appeal with the April 2002 rating 
decision that denied service connection for a back disorder 
(claimed as low back pain) was timely filed.
2.  Entitlement to service connection for prostatitis, to 
include as secondary to service -connected left variocele.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1972 to 
December 1977.

This appeal to the Board of Veterans' Appeals (Board) arises  
from August 2001 and August 2002 rating decisions.

In the August 2001 rating decision, the RO denied the 
veteran's claim for service connection for a back disorder 
(claimed as low back pain).  A notice of disagreement (NOD) 
was received on April 19, 2002, and the RO issued a statement 
of the case (SOC) on June 10, 2002.  The veteran's 
representative filed an informal appeal via a VA Form 21-4138 
on September 23, 2002.  In March 2003, the appellant filed a 
VA Form 9, Appeal to Board of Veterans' Appeals).  The RO 
issued a subsequent supplemental SOC (SSOC) in February 2003.

In the August 2002 rating decision, the RO denied the 
veteran's claim for service connection for prostatitis.  In 
September 2002, the veteran filed a NOD as to the denial of 
this claim, in February 2003, the RO issued a SOC pertinent 
to this claim, and the veteran's representative filed an 
"Appellant's Brief", addressing both claims for service 
connection, in March 2003. For reasons expressed below, the 
Board has recharacterized the claim for service connection 
for prostatitis as reflected on the title page. 

The Board's decision on the question of the timeliness of the 
substantive appeal as regards the claim for service 
connection for a back disorder is set forth below.  The claim 
for secondary service connection for prostatitis is addressed 
in the remand following the order; this matter is being 
remanded to the RO via  Appeals Management Center (AMC), in 
Washington, DC.   VA will notify the veteran when further 
action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the question of timeliness of the substantive 
appeal as regards the claim for service connection for a back 
disorder has been accomplished.

2.  In an August 2001 rating decision, the RO denied the 
appellant's claim for service connection for back disorder 
(claimed as low back pain); the RO informed the appellant of 
this decision by letter dated August 7, 2001.

3.  On April 19, 2002, the RO received a notice of 
disagreement with the denial of the appellant's claim for 
service connection for back disorder (claimed as low back 
pain), and the RO mailed a SOC to the appellant's address of 
record on June 10, 2002.

4.  No document was received within the 60-day period 
following the issuance of the June 2002 SOC that can be 
construed as a substantive appeal as regards the issue of 
service connection for a back disorder (claimed as low back 
pain), or a timely request for extension of time to file a 
substantive appeal as to that issue.


CONCLUSION OF LAW

In the absence of a timely filed Substantive Appeal, the 
Board is without jurisdiction, to consider, on the merits, 
the claim for service connection for a back disorder (claimed 
as low back pain).  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003). The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the Board lacks jurisdiction to 
adjudicate the claim on appeal, on the merits.  As it is the 
law, and not the facts, that is dispositive of the appeal, 
the duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001). See also Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).

II. Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.   
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.

In this case, the issue is whether the veteran filed a timely 
substantive appeal or a timely request for an extension; if 
he did not, the Board does not have jurisdiction. See 38 
U.S.C.A. § 7105(a) (West 2002).  The Board's authority to 
consider its jurisdiction is set forth in 38 U.S.C.A. § 
7105(d)(3) (West 2002), which provides that "questions as to 
timeliness or adequacy of response shall be determined by the 
Board of Veterans' Appeals."  See also VAOPGCPREC 9-99, 64 
Fed. Reg. 52376 (1999).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  Where a veteran 
files a timely NOD but fails to timely file a substantive 
appeal, the appeal is untimely and must be dismissed.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

As noted in the introduction, above, the RO denied the claim 
for service connection for a back disorder in August 2001, 
and an NOD was filed in April 2002.  The RO issued a SOC in 
June 2002.  The cover letter sent, dated June 10, 2002, 
clearly notified the veteran that he had to file a formal 
appeal to perfect his appeal; a VA Form 9 was enclosed for 
this purpose.  However, the claims file contains no 
correspondence from either the veteran or his representative 
that can be construed as a timely substantive appeal, or as 
an extension to file a substantive appeal.  

Pursuant to 38 C.F.R. § 20.302, the veteran had until August 
10, 2002 (or, 60 days from the SOC) to file a substantive 
appeal.  It was not until September 23, 2002 that the 
veteran, through his representative, filed an informal appeal 
via VA Form 21-4138.  The veteran subsequently filed a 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) on March 31, 2003; the representative also 
filed an Appellant's Brief in March 2003.  Even if accepted 
as a substantive appeal, none of these documents was timely 
filed.  Similarly, while the veteran's representative filed 
with the RO a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) filed by the veteran's 
representative in December 2003, this document was not filed 
within the required time period.  The Board also notes that 
neither the veteran nor his representative submitted a 
written statement contending that good cause existed 
warranting an extension of the 60-day time period for filing 
a substantive appeal prior to the expiration of that time 
limit.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302.

At the undersigned' s request, in July 2006, the 
Administrative Service of the Board notified the appellant, 
and his representative, of the Board's preliminary 
observations that a timely substantive appeal had not been 
filed, and gave him a period of 60 days to provide evidence 
or information, or to request a hearing, on the timeliness 
question.  To date, no response has been received from either 
the veteran or his representative.

Under these circumstances, the Board must conclude that the 
veteran has failed to timely perfect an appeal with respect 
to the issue of service connection for a back disorder 
(claimed as low back pain).  As such, the Board does not have 
jurisdiction to consider this claim, on the merits, and, 
pursuant to the Board's authority under 38 U.S.C.A. 
§ 7105(d)(3), the claim must be dismissed based on the 
absence of a timely-filed substantive appeal.


ORDER

The appeal as to the claim for service connection for back 
disorder (claimed as low back pain) is dismissed.


REMAND

The Board's review of the claims file reveals that additional 
action on the claim for  service connection for prostatitis 
is warranted.  

Service medical records (SMRs) reveal that during the period 
September 1973 to September 1977, the veteran was treated on 
several occasions for a left variocele and epididymitis, 
additionally, he was treated for urethral discomfort, 
dysuria, and prostate tenderness.  

Additionally, in March 1977, Pyridium was prescribed for 
urethral discomfort, and later that month, Bactrim was 
prescribed for a low grade infection from epididymitis.  In 
April 1977, Tetracycline was prescribed for a complaint of 
rectal and penile pain where prostatic secretions showed few 
bacteria, few erythrocytes, and one to five white blood 
cells.  On  June 1977 Urology Clinic examination, the veteran 
complained of occasional dysuria

The veteran underwent a left variocele ligation in September 
1977.  

A March 1998 letter of E. Boone, Jr., MD, states that the 
veteran has been followed since 1982 for chronic prostatitis, 
was last seen in March 1998 with complaints of terminal 
dysuria, and his urinalysis was reported as within normal 
limits on that visit.  Dr. Boone further asserts that the 
veteran's family physician (not identified) provide treatment 
for the veteran's condition.  The referenced family 
physician's treatment records are not associated with the 
claims file.

The RO has characterized the claim as one for service 
connection secondary to the veteran's service-connected 
varicocele.  However, the record reflects that the veteran 
was treated for urological problems-to include, as noted 
above, symptoms of prostate tenderness-in service, and that 
he has a current diagnosis of prostatitis.  This suggests 
that consideration of the claim on a direct basis, as well, 
may be appropriate; hence, the Board's recharacterization of 
the claim, as reflected on the title page.

The Board notes, more over, that  there is no medical opinion 
addressing the relationship, if any, between problems noted 
in service or the veteran's service-connected left varicocele 
and current prostatitis.  The Board finds that a medical 
opinion in this regard  would be helpful in resolving the 
claim remaining on appeal.  See 38 U.S.C.A. § 5103A (West 
2002).  

Hence, the RO should arrange for the veteran to undergo VA 
urology examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that a  
failure to report to any such scheduled examination, without 
good cause, may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy (ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo further examination, the 
RO should give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b) (1) (West 2002); but see also 38 
U.S.C.A. § 5103(b) (3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the  recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection, as appropriate.  
The RO should specifically request that veteran provide 
signed authorization to enable it to obtain any pertinent 
outstanding records of the family physician referenced in the 
March 1998 letter of Dr. E. Boone.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.    However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the expanded claim 
remaining on appeal.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should send to the appellant 
and his representative a letter requesting 
that the appellant provide sufficient 
information, and, as necessary, signed 
authorization, to enable it to obtain any 
additional evidence that is pertinent to 
the claim for service connection for 
prostatitis on a direct and  secondary 
basis.  The RO should specifically request 
that the veteran provide pertinent 
information and authorization to enable 
the RO to obtain any pertinent outstanding 
records of the family physician referenced 
in Dr. Boone's March 1998 letter.

The RO should ask the appellant to 
submit all pertinent evidence in his 
possession that is not already of 
record, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO 
should ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman, cited to 
above, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA urology examination, by a physician, 
at an appropriate medical facility.  The 
entire claims file, to include a copy of 
this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

The physician should specifically indicate 
whether the veteran currently suffers from 
prostatitis.  If so, he or she should  
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
disability (1) is medically related to the 
veteran's active military service, to 
include complaints and findings noted in 
SMRs; or (2) was caused or is aggravated 
(permanently worsened) by the veteran's 
service-connected left varicocele.  If 
aggravation of prostatitis by the service-
connected left varicocele is found, the 
examiner should attempt to quantify the 
degree of additional disability 
(determined by comparing the baseline 
level of severity of the prostatitis prior 
to aggravation, and  the current level of 
severity of prostatitis) resulting from 
the aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the expanded claim 
for service connection for prostatitis, on 
a direct basis or as secondary to service-
connected left varicocele in light of all 
pertinent evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
actions:



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 Department of Veterans Affairs


